Cuyahoga County, No. 58428. This cause is pending before the court on the filing of a motion for leave to appeal from the Court of Appeals for Cuyahoga County and as a claimed appeal as of right from said court. On November 20, 1991, this court granted appellant’s motion for delayed appeal and denied appellant’s motion to exceed page limitation on his memorandum in support of jurisdiction. The appellant has not filed a memorandum in support of jurisdiction in conformance with the page limitation of Section 4(c), Rule II of the Supreme Court Rules of Practice. It appears therefore from the records of this court that appellant has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective January 6, 1992.